                                                               kmp7299/MM
                                                               Return Date & Time:
                                                               June 12,2019 at 09:55 AM


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-22262
IN RE:
                                                               NOTICE OF MOTION
Mercie Franchella,

                                              Debtor(s).
-----------------------------------------------------------X



                   PLEASE TAKE NOTICE, that upon the within application, the Chapter 13 Trustee
will move this court before the Honorable Sean H. Lane U.S. Bankruptcy Judge, at the United
States Bankruptcy Court, 300 Quarropas Street White Plains, NY 10601, on June 12, 2019 at
09:55 AM, or as soon thereafter as counsel can be heard, for an Order pursuant to 11 U.S.C.
§1307(c) for cause, dismissing this Chapter 13 case and for such other and further relief as may
seem just and proper.
                   Responsive papers shall be filed with the Bankruptcy Court and served upon the
Chapter 13 Trustee, Krista M. Preuss, Esq., no later than seven (7) days prior to the hearing date
set forth above. Any responsive papers shall be in conformity with the Federal Rules of Civil
Procedure and indicate the entity submitting the response, the nature of the response and the
basis of the response.



Date: White Plains, New York
      May 21, 2019

                                                               /s/ Krista M. Preuss
                                                               KRISTA M. PREUSS, CHAPTER 13 TRUSTEE
                                                               399 KNOLLWOOD ROAD, STE 102
                                                               WHITE PLAINS, NY 10603
                                                               (914)328-6333
                                                               kmp7299/MM
                                                               Return Date and Time:
                                                               June 12,2019 at 09:55 AM

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-22262
IN RE:

Mercie Franchella,
                                                               APPLICATION
                                       Debtor(s).
-----------------------------------------------------------X


TO THE HONORABLE, SEAN H. LANE, U.S. BANKRUPTCY JUDGE:


        KRISTA M. PREUSS, ESQ., Standing Chapter 13 Trustee in the above-captioned estate,
respectfully represents the following:
        1.      The Debtor filed a petition under the provisions of 11 U.S.C. Chapter 13 on
February 14,2019, and, thereafter, KRISTA M. PREUSS was duly appointed and qualified as
Trustee.
        2.      The Debtor has failed to comply with 11 U.S.C. §521(a)(1) and Bankruptcy Rule
1007(b) in that the following required documents have not been filed:
        a. copies of all payment advices or other evidence of payment for last 60 days before the
            date of the filing of the petition by the Debtor from any employer of the Debtor pursuant
            to 11 U.S.C. §521(a)(1)(B)(iv).
        3.      Furthermore, the Debtor has failed to:
        a. to comply with 11 U.S.C. §1325(a)(6) in that Debtor failed to submit timely Chapter 13
            plan payments to the Trustee, as the first payment due in March 2019 was missed and
            Debtor remains one payment in arrears in the total sum of $1,000;
        b. provide the Trustee a copy of a federal income tax return or transcript for the most
            recent year, 7 days before first meeting of creditors pursuant to 11 U.S.C.
            §521(e)(2)(A)(i).
        4.      The time limits set forth in Bankruptcy Rule 1007(c) have expired and no
extension of time has been granted by the Court.
        5.      The Debtor’s failure to file these items impedes the Trustee’s ability to administer
this case and, therefore, is a default that is prejudicial to the rights of the creditors of the Debtor
pursuant to 11 U.S.C. §1307(c)(1).
        6.      Each of the foregoing constitutes cause to dismiss this Chapter 13 case within the
meaning of 11 U.S.C. §1307(c).
         WHEREFORE, the Chapter 13 Trustee respectfully requests that this Court enter an
Order dismissing this Chapter 13 case and for such other and further relief as may seem just and
proper.

Dated: White Plains, New York
       May 21, 2019
                                                                     /s/ Krista M. Preuss
                                                                     Krista M. Preuss, Chapter 13 Trustee
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X   Chapter 13 Case No: 19-22262
IN RE:
 Mercie Franchella
                                                               CERTIFICATE OF SERVICE
                                                                    BY MAIL
                                       Debtor.
-----------------------------------------------------------X

               This is to certify that I, Meghan McCarthy, have this day served a true, accurate
and correct copy of the within Notice of Motion and Application by depositing a true copy thereof
enclosed in a post-paid wrapper, in an official depository under the exclusive care and custody of
the U.S. Postal Service within New York State, addressed to each of the following persons at the
last known address set forth after each name:

Mercie Franchella
22 West View Ave
Port Chester, NY 10573

Linda Tirelli, Esq.
50 Main St Suite 1265
White Plains, NY 10606




This May 21, 2019

s/Meghan McCarthy
Meghan McCarthy, Case Support
Office of the Standing Chapter 13 Trustee
Krista M. Preuss, Esq.
399 Knollwood Road, Suite 102
White Plains, NY 10603
CHAPTER 13 CASE NO: 19-22262
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
IN RE:

Mercie Franchella,


Debtor(s).


                     NOTICE OF MOTION, APPLICATION
                                  and
                        CERTIFICATE OF SERVICE




                            KRISTA M. PREUSS
                      STANDING CHAPTER 13 TRUSTEE
                     399 KNOLLWOOD ROAD, SUITE 102
                      WHITE PLAINS, NEW YORK 10603
                              (914) 328-6333
